08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0544


                                       PR 06-0544                           FILED
                                                                             AUG 0 3 2021
IN RE PETITION OF JAMIE L. YOUNG FOR                                       Bowen Greenwood

REINSTATEMENT TO ACTIVE STATUS IN THE                                                 ar?aourt
                                                                         CittitatIreXte
BAR OF MONTANA



       Jamie L. Young has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Young was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Young has provided a letter from the State Bar certifying that Young has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Young is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jamie L. Young for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Young shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this r day of August, 2021
    _It
     ‘2 ,_,
          toet_padat
           -        tai,....

               JustIc




2